Citation Nr: 0334605	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-08 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased initial (compensable) evaluation 
for residuals of dental injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The appellant had active service from June 1960 to June 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In light of the fact that the appellant contested the initial 
evaluation of his disability, the Board has styled the issue 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

A November 2001 rating decision continued the noncompensable 
evaluation of the appellant's dental injury residuals, 
granted service connection for a scar, left lower lip, with a 
noncompensable evaluation, and granted a 10 percent 
evaluation based on multiple noncompensable evaluations which 
interfere with employment.  The appellant's notice of 
disagreement (NOD) appealed only the noncompensable 
evaluation for his dental injury residuals.  There is no 
record of a NOD having been submitted as concerns the 
evaluation of the scar or the one for multiple noncompensable 
evaluations.  Therefore, they will not be addressed in this 
remand.

A January 2003 rating decision denied service connection for 
a heart condition as secondary to the service-connected 
dental injury residuals and granted service connection for an 
anxiety disorder with a 10 percent evaluation effective July 
12, 2002.  There is no record of a NOD having been submitted 
as concerns the January 2003 rating decision.  Therefore, it 
will not be addressed in this remand.

A Board hearing was held in February 2003 at the RO (Travel 
Board) before the undersigned, who was designated by the 
Chairman of the Board to conduct the hearing pursuant to 38 
U.S.C.A. § 7101(c) (West 2002).  A transcript of the hearing 
testimony has been associated with the claims file.



REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et. 
seq. (West 2002), became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003).  This 
change in the law is potentially applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  66 Fed. Reg. 45,629 (2001); Opinion of The General 
Counsel 7-2003 (November 19, 2003); but see Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); see also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The June 2002 statement of the case (SOC) purports to provide 
the appellant the notice required by the VCAA.  In addition 
to the notice being in a format other than a letter, the June 
2002 SOC does not specifically inform the appellant of the 
evidence required to substantiate his claim for a compensable 
evaluation.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Further, the SOC informs the appellant that he 
must submit any information or evidence he desires considered 
in support of his claim within 60 days.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (PVA), supra, the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify letter is misleading and detrimental 
to claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Although 
the SOC informed the appellant he had 60 days, any period 
less than the statutory one-year period is improper.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.

2.  The RO shall ensure that any 
treatment records generated since the 
last supplemental SOC (SSOC) are 
obtained and associated with the claim 
file.

3.  After all of the above is completed, 
the RO shall review all the evidence 
obtained since the last SSOC, including 
any additional evidence submitted by the 
appellant.  To the extent that the 
benefit sought on appeal remains denied, 
issue the appellant a SSOC and, if all 
is in order, return the case to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




